Dissenting Opinion by
Mr. Justice Roberts:
Appellee was severely injured when a large crate of glass fell upon him. Even the majority acknowledges *499that the truck carrying the crates had been improperly loaded. The problem confronting the lower court was a factual one and the judge properly submitted the issue of liability to the jury which on a proper charge found for appellee. Appellee’s expert engineer testified that the crates were loaded at an angle from which they would necessarily be able to fall only in the direction of one engaged in unloading the crates, since the sides of the trailer prevented their falling outward. The jury chose to accept this evidence offered by appellee, and this evidence without doubt sustains its verdict.
I believe that the appellee was entitled to go to the jury on the issue of liability and that the majority errs when it reverses the jury verdict. In Smith v. Bell Telephone Co. of Pa., 397 Pa. 134, 138, 139, 153 A. 2d 477, 480 (1959), we held: “It is not necessary, under Pennsylvania law, that every fact or circumstance point unerringly to liability; it is enough that there be sufficient facts for the jury to say reasonably that the preponderance favors liability .... The facts are for the jury in any case, whether based on direct or circumstantial evidence where a reasonable conclusion can be arrived at which would place liability on the defendant. . . . The right of a litigant to have the jury pass upon the facts is not to be foreclosed just because the judge believes that a reasonable man might properly find either way.” (Emphasis added.)
In my view this standard was met. The crates were improperly loaded and fell upon the appellee causing his injuries. The jury found against the appellants. I believe the issue of appellants’ negligence causing the injuries was within the province of the jury and its finding is adequately supported by the record.
Therefore, I dissent.
Mr. Justice Eagen joins in this dissent.